LATTIMORE, Judge.
Conviction for rape; punishment, imprisonment for life in.the penitentiary.
The record is here without statement of facts or bills of exception. No brief is on file presenting appellant’s defense. We find in the record a letter written by him in person presenting reasons upon which he bases a request for reversal. We regret that in the absence of a statement of facts ,we are unable to verify the truth of the matters appearing in said letter. In the absence of a statement of facts, all matters of procedure appearing regular, we have no course open to us except to affirm the judgment, and it is so ordered.